Hon. Jerry Sadler,Commlrrloner
Hon. Olin Culbereon,Ocumuiesloner
RailroadCcmmlesionof Texas
Austin, Texas

Gentlemen:
                        AttorneyGeueral'eOplnlonlo.
                        0 -3249
                        Re: Authorityunder Article
                               169Ob,V.A.P.C.,to proee-
                              cute a personcrlmiually
                              for violatinga rata order
                              passedby the RailroadCom-
                              mlsslonunder Section 48 of
                              Article glib,V.A.C.S.
                                             .
         Thlo is In answer to your requestfor an opinion
ou the questionof whether'ornot a personcan be prose-
cuted criminallyfor violatluga RailroadCcamieelonorder
fixingrates for motor carriers. Your requestrsada as
follows:

         'your attentionis called to the attached
    letterdated March 5, 1941, addressedto Jams
    R. Kilday by George E. Hughes, to which said
    letter there is attacheda propoeedcomplaintfor
    use In filing criminalchargesagainstmotor car-
    riers for violatingthe rate etmxturss of the
    Commlesion.

         "Your opinion la respectfullyrequeetedas
    to whether or not euch complaints,if and when
    filed, will be good or whether the Commission
    and the State are limitedto civilproceedlnge
    when such rats structureis vl6latsd."

    The statutesauthorizingthe regulationof motor
carriersby the RailroadCommissionof Texas, and providing
.,




Hon. Jerry Sadler,Ccanmissioner
Hon. Olin Oulbemon, Oaarmlerloner,
                                Page 2



for remediesand prooedure in case of violations,am codified
as Articlesgll8 and glib of Vernon'sAcnotate~RevisedCivil
Statuteaof Texas and Articles 16gOa and 16gObof Vernon's
AnnotatedPenal Code. Said ltatutnewere originallypassed
&a follows: Howe Blll270, FortiethLegislature,   Regular
Qesslon, 1927; House Bill 654, Forty-firstIsgielature,
RegularSession, 1929;House Bill 155, Forty-firstLegis-
       Firat Call Ser~lon, 1929;House Bill 335, Forty-
'lature,
secondIagirlature,Regular Seesion,1931;lud Howe Bill
25, Forty-seventhLeglrlature,RegularSernion,1941.

         Section 48 of said Articleglib, Vernon'rAnno-
tatedRevisedCivil Statutesof Texas,reads as follows:

          "The Commissionis hereby vestedwith power
     and authorityand it Is herebymade its duty to
     superviseand regulate the transportation  of
     propertyfor ccenpeneation or hire by motor
     vehicleon any public highway in tbie State,
     to fix, prescribeor approvethe ~~~iunuu  or
                                    rates,fares
     mlnlmm or maximum and m1niviu~11
     and chargesof each motor carrier.1~accordance
     with the specificprovisionshereincontained,
     to prescribeall rules and regulationsnecessary
     for the govcrmaentof motor carriers,to prescribe
     rules and regulationsfor the safetyof opemtlons
     of each of such motor carriers,to requirethe
     filing of such monthly, annualand other reports
     and other data of motor carriersas the COnnUissiOn
     may deem necessary,to prescribethe schedulesand
     serviceeof motor carriersoperatingas common
     carriem, and to eupervlacand regulatemotor car-
     riers In allmattere affectingthe rslationshlp
     betweensuch carriersand the shippingpublic
     whetherherein specificallymentionedor not."

          Paragraphs(a), (b) and (c) of said Article 169Ob,
 Vernon'sAnnotatedPenal Code of Te.xae,reads as follows:

          "(a) Every officer,agent,eervantor employee         i
     of any corporationand every other personwho violates
     or falls to comply with or procurce,aide or abets in
     the violationof any provisionof this Act or who
     violatesor fails to obey, observeor complywith
Hon. Jerry Sadler,Ommirelouer
Hon. Olin Culbermon,Oomls~louer, Page 3



    auy lawfulorder, decleiou,rcle or regulation,
    direction,deamud,or requirementof the Ccmtl~olon       b
    shall be guilty of b mledemeanorand upon conviction
    thereof,rhall be punlahsdby b flue of not lere than
    Twenty-fiveDollan ($25.00),  nor more than Rro
    Hundred Dollarm ($200.00),and the vlolatlonr.~
    occurringon each day #hall each corutltutea mep-
    *rate offense.

         "(b) Every officer,agent, servantor employee
    of any corporationand every other peraon who vio-
    latea or falla to comply with or procures,aids or
    abets in the violationof any provisionof thie Act      i
    or who violatesor fail.6to obey, observeor comply      :
    with any Lawful order, decision,rule or regulation,
    direction,demand or requirementof the Cmml~eion
    shall in additionbe subject to and ehall pay a
    penaltynot exceedingOne Hundred Dollars ($lOC.OO),
    for each and every day of such violation. Such
    penaltyshall be recoveredin any Court of caepetent     '
    jurlsdlotionin the county in which the violation
    occum . Suit for such penaltyor penaltiesahall be
    instltuedand conductedby the AttorneyGeneral of
    the State of Texas, or by the County or District
    Attorney in the county in which the violationoccura,   L
    in the neme of the State of Tesae.                     I

           "(0) .Upon the violationof any provisionof this
     Act, or upon the violationof any rule, regulation,
     order or decree of the Commiaaionpromulgatedunder
     the terms of thi, Act, buy DistrictCourt of any county
     where such violationoccur8 ahall have the power $o
     reetralnand enjoin the person,firm or corporbtion
     80 offendingfrom further violationthe provisions
     of this Act or frcuefurtherviolatingbuy of the
     rulea, regulations,ordem and decreesof the Comxais-
     Bion. Such injunctlvsreliefmay be grantedupon          I
     the applicationof the Commission,the AttorneyGeneral
     or any Dletrlctor CountyAttorney. No bond shall
     be requiredwhen such injunctiverelief is Bought upon
     the applicationof the Commission,AttorneyGeneral or
     any Districtor County Attorney. Such reliefmay be granted
      in suits for penaltiesas providedin subdivision(b) of
     this Section,but a suit for penaltyshall not be a
     conditionprecedentto the injunctiverelief provided
     by this subdivision."
Hon. Jerry Sadler,C~ls8loner
Hon. Olin Culberrron,
                    Cmlreioner, Page 4



That part of raid Article l@Ob, quotedabove which uee&'
the term "thle Act"ih,is.reference   to Section4(a) o flald
Article  glib, quotedabove, beoaueeraid *bore quotedpart
of Article glib and raid *bore quotedpart of Article l@Ob
are parta of tha mame act of the Leglrlatura,to-wit,Houee
Bill 335, Forty-second  Legislature,   RegularSeerlon,1931.

          The problemwe are confrontedwith in answering
your quertionia whether or not a criminalprosecutioncan
be maintainedunder the terms of said above quotedpart of
Artic&e l@Ob, V.A.P.C.,for the violationof a Railroad
Ccuamiemlonrate order passed under the authorityand terma
of said above quotedpart of Article glib, V.A.C.S.

          Ye are faced with the fact that insofara.8rate
violation8u-e concernedsaid Article glib, V.A.C.S.,doe8
not define the offenseor hot prohibitedor the act required
tc be done, thbt Is, it is not definedby the etatuta'sown
worde, but we mumt look to what the RailroadCaumlemionhae
done with referenceto order8 on rates. We will not go
into the questionof whether or not this is an unlawful
delegationof leglelativepower ta the RailroadCommleslon,
becausewe believeour questionIS cont#Ud      by Articles 1
and 3 of the Penal Code of Texas. Article 1, P. C., reads
b.Bfollowa:

          "The deeignof enactingthie Code is to define
     in plain langubgeevery offensesgainrrt  the lawa of
     this State, and affix to each offense Its proper
     punishment."

Article   3,   P.C., read8 aa follows:

          "In order that,the ayatem of penal law in force
     in this State may be completewithin iteelf,and that
     no systemof foreign laws,written or unwritten,may
     be appealedto, it Is declaredthat no person&all
     be punishedfor any act or amiaslon,unties the same
     Is made a penaloffenae, and a penalty is affixed
     theretoby the written law of this State."

          The etntuteein question,to-wit,Articleglib,
V.A.C.S.,and Article l@Ob, V.A.P.C.,were paesedrfter the
passage of said Articles 1 and 3, P. C.; but, In view of
previousdecisionsof the Court of CriminalAppealsof Texas,
    Hon. Jerry Sadler,Cammleeioner
    Hon. Olin Culbereon,Comlaeloner, Page 5



    we believeBald Articles land 3, P. C., remain in full force
    and should be given effect in deciding the validityand opera-
    tion of asld Article glib, V.A.C.S.,and Article l@Ob.       .
    Rueeellv. State, 88 Tex. Cr. R. 512, 228 S.W. 566;and 12
    ~a. a. 226, 230.
,
               We conmtme the Texae CMOB ix d.ld that "in order
    to conatltuta a crime, the act oondemed m&t be definedwith
    such certaintythat the oitlsen le able to know in adranoe
    from
    --   the written etatutowhat Is the act or mlmlon whloh,lr
    made criminal." Graham v. Hines, (Tex.Ct. Clv. ARD.) 240
    S.W. 1015. We do not believe th;t.aetetutawhich-&me      a
    ccmmiaelon,a board or an individualperson to prercrlberules
    flxlng-theact or ommieeionoouetltutlngthe offenee,be lo ~
    the caee under oonelderatlon, meets the rulee of certalnv
    requiredby the Texas criminallaw. A OMO rlmllar to the case
    under coneideratlonin that of Ex parte Wllmoth, I.25Tex. Cr.
    R. 274, 67 S.W. (26) 289, In which the court raid:

              "Appellantasserts that the quotedsection
         of the ordinanceie unconetitutlonal;  his position
         being that, under the terme of the ordinance,the
         power to prescribethe size and deeigu of the tm-
         Imeterrequiredto be Installedhee been delegated
         tc the chief of police. Looking to the ordluance,
         it ia clear that the elze and detilgnof the taxlmeter
         ie not dlecloeed....
              I'** *
              II
                   .a oanpletedlaw, if penal in lte effect,
                   .   .

         met define the act or anieeiondenouncedae oriml~l
         with mm degree of certainty. Ex parte Ianlie,87
         Tex. Cr. R. 476, 223 S.W. 227

              "The statementof the case bppeare t,omake relf-
         evident the propositionthat the sectionof the
         ordinanceunder dlacusslonattempteto delegateto
         the chief of police lawmakingpower. Thie being the
         ceee, such section ie obnoxlcueto the conetltutlonal       a
         requirements,and, in conformitywith the announcement
         of the declsione,muet be held lnvslid.:... .
Hon. Jerry Sadler,Ccmmierloner
Hon. Olin Culbenon, Ccamierimer, Page 6



          ‘I*l l


           "Counselfor the city have referredthle court
     to mauy judlolb1deolsloneof the federaland etate
     tour*   In ciupport of the contentionthat the ordlnanco '~
     in quemtlondoee not offendbglnst the generalrule
     which declaree'thatthe power to make lawm is a func - .
     tlon of the lawmaking   body and that muoh power cenuot '    :
     ta delegatedto othem. Thm caae8 cited relate to
     matters of a oi~ilnroUre, and bra thereforenot
     evallableae precedenteIn regard to l penal offenee.
     Suoh of the caeee cited which apparentlyeuataln the
     delegationof power ere from the federalcourts, in
     which the rule hne been relued to sOme degree. . ..

          "The relaxed Interpretationof the rule has not
     been followedunder any of the etatutesor decisions
     in thle state, partloularlyin their applicationto
     the penal laws. The statutesbppl~uble are the fol-
     1OWiUg:

               'Thedeed@ of enactingthis Code is to
          define In plain languageevery offeneeageinet       :
          the lawa of thlm State, and affix to each of-
          fense Its properpunielmrent.' Article 1, P.C.

               'In order that the syeteasof penal law in
          force in this Statemay be ocmpletewithin
          ltaelf,end that no ryetexn of forelm Iawe,
          written or unwritten,may be appealedto, it
          le declaredthat no person @all be punlehed
          for auy act or asluion, unlear the sme la
          made b penal offenee,bnd b~peneltylr affIxed
          theretoby the written law of thin Btata.'"         /

 IIIthe caee of Ex parta Leelie,87 Tex. Cr. R. 476, 223 S.W.
 227, the oourt held that a criminalproreoutlonoould not be
 maintainedunder a statutewhich made It bn offenseto fail
 to dip obttle "in ouch manner g directed . . - by the Llve-
 etockSbnlt.arpCammiealon."In the case of Ex partaHumphrey,       y
 92 Tex. Cr. R. 501, 244 S.W. 822, the court held that a person
 could not be prosecutedunder b etetutewhich requiredthat
 all packegesof foodstuffcontainthe weight of the contents
 before being 80ld.~"provided,howdver,that reasonable
.



    Hon. Jerry Sadler, Ccmnnleeloner
                                     Pege 7
    Hon. Olin Culbereon,Ccrmnieeloner,



    varatlonemay be permittedand toleranceaand exemptlone
    allowed . . . by the Ccaumle~nere ~Mar~~and       Werehoueee."
    In the case of Dockery v. State, 93 Tex. Cr. R.20, 247
    S.W. 508, b crlminalconvlctl~~under the r**&%qulring
    the erectionof fire era&peew buildingownere wee held
    invalidon the ground that the statutewae too uncertain      '
    beoauee of b provisionwhich raid that tie elste fire mar-   '
    qhall wee "to PrePareand promulgateminimum lwclficatlone
    -- the oonetructlonand erection--
    for                               of each m    of fire le-
                                                   ---
    -authorized     by th~iot."~4ecision         in each of
    the three foregoing deolslonmwbm based primarilyon the
    propositionthat the etatutndid not define the act or
    anlealonfor which the punishmentwae seseeeedwith enough
    certainty"to meet the requlrementrr of Articlea land 3 of
    the Penal Code.

              Thla opinion ie intendedto deal only with
    criminalproeecutlonefor violationsof rats orden.    We
    are not paeoing on the queetionof maintainingcivil
    penaltyeultElfor rate order violatloneor enforcingrbte
    ordem by Injunction. Our 6newer t0-w     question10 that
    a criminalproseoutloncannotbe maintainedagainstb
    penon for vlolat,ing b rbtn order paemedby the Railroad
    Commissionunder Section ke of Articleglib, V.A.C.S.

                                     Youra very   ml4

                               AlTOlUEX   -mm




                               By:    /e/
                                            Cecil C. Roteoh
                                                  Aeeletant
    kCR:fe

    APPFIOVEDSEP   2,   1941

    /El
    Grover Seller6
    FIRSTASSISTANT
    ATTORNXGENXRAL

    APPROVED
    OPINIONCCMMIlTEE

    BY /e/
      CHAIRMAN